DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 03/11/2022.
Currently claims 1-8, 10-11 and 13-17 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney of record Raymond Chew on 06/07/2022 and in subsequent phone conversations.
This application is in condition for allowance except for the presence of withdrawn claims 2-8 and 15-17 directed to nonelected inventions. The applicant agreed to cancel all withdrawn claims through the attorney of record Raymond Chew. Thus, the withdrawn claims 2-8 and 15-17 are hereby cancelled. 
Furthermore, the application has been amended as follows to correct an insufficient antecedent basis issue: (strike-through – deleted; underlined and bold – added). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
13. (Currently Amended) The display panel according to claim 1, wherein the main cable of the common electrode cable comprises the second common stub, a third common stub, and a fourth common stub; and an orthographic projection of the second common stub overlaps with the 5Appl.No. 16/320,089 active switch, the fourth common stub is a portion at the bottom of the main cable, the third common stub is connected to the second common stub and the fourth common stub, and the fourth cutting region is arranged on the fourth common stub.

Allowable Subject Matter
In light of applicant’s amendments filed on 03/11/2022,
Claims 1, 10-11 and 13-14 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2018/0157134 A1 to Lee teaches, a display panel (100; Fig. 1; [0053]; i.e. display panel), 
wherein the display panel comprises a substrate (first or second substrate; Fig. 1; [0053]), and the substrate comprises: 
a first gate electrode layer (GL1), a second gate electrode layer (GL2), and a third gate electrode layer (GL3) (Fig. 3; [0075]), 
wherein the first gate electrode layer (GL1), the second gate electrode layer (GL2), and the third gate electrode layer (GL3) are sequentially arranged from top to bottom (Fig. 3; [0075]); 

    PNG
    media_image1.png
    683
    672
    media_image1.png
    Greyscale

a common electrode cable (SCOM; Fig. 6; [0077]; i.e. storage common electrode), 
an active switch (SW12; Fig. 2; [0069]; i.e. second switching element), connected to the second gate electrode layer (GL2); and 

    PNG
    media_image2.png
    649
    710
    media_image2.png
    Greyscale

a signal cable (data line, any one of DL1 to DL5; Fig. 3; [0076]), overlapped with the active switch (right side of active switch SW12; magnified Fig. 3), 
wherein an overlapped portion is a first overlapping region (as marked on Fig. 3, magnified), 

    PNG
    media_image3.png
    680
    649
    media_image3.png
    Greyscale

wherein the common electrode cable (SCOM) comprises a main cable (as annotated), a first extension cable (as annotated), and a second extension cable (as annotated on Fig. 6; [0077]), and 

    PNG
    media_image4.png
    744
    808
    media_image4.png
    Greyscale

Furthermore, the limitations, “wherein the common electrode cable is connected to the first gate electrode layer and the third gate electrode layer and passes through the second gate electrode layer; the first extension cable and the second extension cable are connected to the signal cable at two ends of the first overlapping region, to form a second overlapping region and a third overlapping region”, can be considered as ‘intended use’ limitations which do not define additional structural limitations. As such, the examiner notes that since claims are the disclosure of applicant's invention for which protection is sought, therefore, these limitations are intrinsic to the claimed device. Thus, the imitations are considered taught by the prior art Lee. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
Lee further teaches, wherein the display panel comprises a first cutting region (AA1), a second cutting region (AA2), a third cutting region (AA3), and a fourth cutting region (AA4) (Fig. 8; [0104]), 


    PNG
    media_image5.png
    626
    420
    media_image5.png
    Greyscale

Furthermore, the limitations, “the first cutting region and the second cutting region are arranged on the signal cable at the two ends of the first overlapping region, the third cutting region and the fourth cutting region are arranged on the common electrode cable, and a cut signal cable and a common signal cable form a connected circuit”, can be considered as ‘intended use’ limitations which do not define additional structural limitations. As such, the examiner notes that since claims are the disclosure of applicant's invention for which protection is sought, therefore, these limitations are intrinsic to the claimed device. Thus, the imitations are considered taught by the prior art Lee. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
However, neither Lee nor any cited prior art, appear to explicitly disclose, in context, wherein the main cable of the common electrode cable comprises a first common stub, a second common stub, and a connection block; the first common stub is overlapped with the second gate electrode layer, and the connection block is a contact portion between the common electrode cable and the first gate electrode layer; the second common stub is connected to the connection block and the first common stub, and the second common stub is in parallel with a portion corresponding to the second gate electrode layer and is a slanting line; and the third cutting region is arranged on the second common stub.
Specifically, the aforementioned ‘wherein the main cable of the common electrode cable comprises a first common stub, a second common stub, and a connection block; the first common stub is overlapped with the second gate electrode layer, and the connection block is a contact portion between the common electrode cable and the first gate electrode layer; the second common stub is connected to the connection block and the first common stub, and the second common stub is in parallel with a portion corresponding to the second gate electrode layer and is a slanting line; and the third cutting region is arranged on the second common stub,’ is material to the inventive concept of the application at hand to provide a display panel to resolve a problem that after an active switch is disconnected, a signal of a signal cable cannot be normally transferred. The ability to resolve this improves the device yield.
Dependent claims 10-11 and 13-14 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 10-11 and 13-14 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/06/2022